EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 I, Frederick Pevow, Chief Executive Officer (Principal Executive Officer) of Gateway Energy Corporation, certify that this quarterly report on Form 10-Q for the quarterly period ended September 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained herein fairly presents, in all material respects, the financial condition and results of operations of Gateway Energy Corporation and its subsidiaries for the periods presented. Date: November 15, 2010 /s/ Frederick M. Pevow Frederick M. Pevow Chief Executive Officer (Principal Executive Officer)
